Case: 21-60076     Document: 00516300539         Page: 1     Date Filed: 04/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 29, 2022
                                  No. 21-60076                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Pedro Contreras-Rojas,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A200 238 842


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Pedro Contreras-Rojas, a native and citizen of Mexico, petitions for
   review of a decision by the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for cancellation of removal.
   Contreras-Rojas contends that his due process rights were violated when the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60076      Document: 00516300539          Page: 2   Date Filed: 04/29/2022




                                    No. 21-60076


   immigration judge (IJ) curtailed testimony regarding crimes committed
   against his family in Mexico before determining that he failed to demonstrate
   that his removal would cause exceptional and extremely unusual hardship to
   his wife. However, this assertion is without merit because the record reflects
   that his attorney was able to fully present this testimony and the IJ
   acknowledged the criminal activity that his family in Mexico had suffered
   before determining that he failed to demonstrate an undue hardship to his
   qualifying relative. See Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018).
          He also argues that the IJ lacked jurisdiction to order him removed
   because the notice to appear was defective, but this claim is unexhausted and
   therefore we lack jurisdiction to address it. See Wang v. Ashcroft, 260 F.3d
   448, 452-53 (5th Cir. 2001). Finally, because he does not address the
   determination that he failed to demonstrate an undue hardship to his
   qualifying relatives, he has abandoned any challenge to that determination.
   See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                         2